           Case 1:21-cv-00339-CM Document 8 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALVIN FULTON,

                                 Plaintiff,
                                                                   21-CV-0339 (CM)
                     -against-
                                                                 BAR ORDER UNDER
 MICHAEL CAPRA; W. WYLLIE; JOHN                                   28 U.S.C. § 1915(g)
 DOE CORRECTIONS OFFICER,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       Plaintiff files this action pro se and seeks to proceed in forma pauperis (IFP). On

February 16, 2021, the Court noted that while a prisoner, Plaintiff had filed three or more cases

that were dismissed as frivolous, malicious, or for failure to state a claim, and it ordered Plaintiff

to show cause by declaration within thirty days why he should not be barred under 28 U.S.C.

§ 1915(g) from filing further actions IFP in this Court while he is a prisoner. In response,

Plaintiff filed a letter and a declaration (ECF Nos. 6-7) but neither provides sufficient reason to

conclude that the § 1915(g) bar does not apply.

                                              CONCLUSION

       While Plaintiff was a prisoner, he filed three or more cases that are deemed strikes

because they were dismissed as frivolous, malicious, or for failure to state a claim. Plaintiff has

not shown cause why the § 1915(g) bar does not apply, and thus he is barred from filing future

actions IFP in this Court while a prisoner unless he seeks relief for an imminent threat of serious

physical injury. 1 Although Plaintiff argues that this action is meritorious, nothing in the




       1
         Plaintiff is warned that the submission of frivolous documents may result in the
imposition of additional sanctions, including monetary penalties. See 28 U.S.C. § 1651.
              Case 1:21-cv-00339-CM Document 8 Filed 03/05/21 Page 2 of 2




complaint or subsequent submissions suggests that he is in imminent danger of serious physical

injury and that his claims have some nexus to such a danger. Instead, Plaintiff’s claims arise from

an incident in the past at a facility where he no longer resides.

         The Court denies Plaintiff’s request to proceed IFP in this action, and the complaint is

dismissed under the PLRA’s “three-strikes” rule, without prejudice to Plaintiff’s refiling it. 2 See

28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       March 5, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff may commence a new action with prepayment of the filing fee. If Plaintiff does
so, that complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to
dismiss any civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to
state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant
who is immune from such relief.” 28 U.S.C. § 1915A(b).



                                                  2
